DAUKSCH, Judge.
The personal representative in the estate of the deceased paid hospital and doctors bills even though those creditors had not filed claims against the estate within the proper statutory time. Section 733.-16, Florida Statutes (1973); Section 733.702, Florida Statutes (1975). The heirs objected to the payment and the court sustained the objection. The personal representative is not authorized to pay out money from an estate except in accordance with the established statutory procedures. Twomey v. Clausohm, 234 So.2d 338 (Fla.1970).
The order sustaining the objection is affirmed.
AFFIRMED.
ALDERMAN, C. J., and LETTS, J., concur.